Name: Council Directive 75/269/EEC of 28 April 1975 concerning the Community list of less-favoured farming areas within the meaning of Directive No 75/268/EEC (Belgium)
 Type: Directive
 Subject Matter: agricultural policy; NA;  economic policy;  regions of EU Member States
 Date Published: 1975-05-19

 Avis juridique important|31975L0269Council Directive 75/269/EEC of 28 April 1975 concerning the Community list of less-favoured farming areas within the meaning of Directive No 75/268/EEC (Belgium) Official Journal L 128 , 19/05/1975 P. 0008 - 0009COUNCIL DIRECTIVE of 28 April 1975 concerning the Community list of less-favoured farming areas within the meaning of Directive No 75/268/EEC (Belgium) (75/269/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Directive No 75/268/EEC (1) of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas, and in particular Article 2 (2) thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament; Having regard to the Opinion of the Economic and Social Committee (2); Whereas the Government of the Kingdom of Belgium communicated to the Commission, in accordance with Article 2 (1) of Directive No 75/268/EEC, one area suitable for inclusion in the Community list of less-favoured agricultural areas and information concerning the characteristics of this area; Whereas the following indices relating to the presence of infertile land, according to Article 3 (4) (a) of Directive No 75/268/EEC were utilized to define the area in question : 80 % of the utilized agricultural area being permanent meadow and pasture, more than half of the area of an altitude greater than 400 m, number of days without frost not greater than 150 per annum (220 days per annum in the more favourable Belgian regions), production per hectare from bovines not above 70 % of the national average (Bfrs 30 600 and Bfrs 43 900 respectively), cereal yields below 80 % of the national average (34 and 42 q/ha respectively); Whereas economic results appreciably lower than the mean, according to Article 3 (4) (b) of Directive No 75/268/EEC were arrived at by using an index reflecting earned income per work unit below 77 % of the national average (Bfrs 150 400) and Bfrs 195 300 respectively); Whereas the value of the index used for measuring population density according to Article 3 (4) (c) of Directive No 75/268/EEC was not more than 76 inhabitants per square kilometre, the national average being 319 ; whereas the lowest proportion of the working population engaged in agriculture as a percentage of the total working population was fixed at 15 %, the national and Community averages being 4.17 and 9.58 % respectively; Whereas the nature and level of the abovementioned indices, utilized by the Government of the Kingdom of Belgium to define the area communicated to the Commission, correspond to the characteristics of the less-favoured areas according to Article 3 (4) of Directive No 75/268/EEC but whereas this area only becomes a farming area of homogeneous character from the point of view of natural production conditions, within the meaning of the first indent of Article 3 (4) of the said Directive after the exclusion of one small part, situated in the north of the area, which has the advantage of natural production conditions which are clearly more favourable; Whereas according to the information supplied by the Member State concerned this area has an adequate infrastructure, HAS ADOPTED THIS DIRECTIVE: Article 1 The area situated in the Kingdom of Belgium which appears in the Annex is part of the Community list of less-favoured farming areas within the meaning of Article 3 (4) of Directive No 75/268/EEC. Article 2 This Directive is addressed to the Kingdom of Belgium. Done at Brussels, 28 April 1975. For the Council The President M.A. CLINTON (1)See page 1 of this Official Journal. (2)OJ No C 62, 15.3.1975, p. 19. ANNEX - BILAG - ANHANG - ANNEXE - ALLEGATO - BIJLAGE ZONES DÃ FAVORISÃ ES AU SENS DE L'ARTICLE 3 PARAGRAPHE 4 DE LA DIRECTIVE 75/268/CEE PROBLEEMGEBIEDEN IN DE ZIN VAN ARTIKEL 3, LID 4, VAN RICHTLIJN Nr. 75/268/EEG >PIC FILE= "T9000612">